                          Case 1:16-cr-00468-GHW Document 601 Filed 05/21/19 Page 1 of 8
/\0 2458 (Rev. 04/19) Judgment in a Criminal Case {form modified ,,\fithin District on April 29, 2019)
                      Sheet I


                                          UNITED STATES DISTRICT COURT
                                                            Southern District of New York
                                                                               )
               UNITED STATES OF AMERICA                                                JUDGMENT IN A CRIMINAL CASE
                                                                               )
                                   v.                                          )
                     JEREMY REICHBERG                                          )       Case Number: 1: S2 16-cr-468-GHW-3
                                                                               )
                                                                               )       USM Number: Awaiting notification.
                                                                               )
                                                                                        Susan Necheles, Esq.
                                                                               )
                                                                                       Defendant's Attorney
                                                                               )
THE DEFENDANT:
□ pleaded guilty to count(s)
D pleaded nolo contendere to count(s)
  which was accepted by the court.
GZl was found guilty on count(s)          1, 2, 3 and 7
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                            Offense Ended
 18 U.S.C. §§1343, and             Conspiracy to commit Hone.st Servicl;lsWire. Fra.ud.                          2015                       1

 1346, 18 U.S.C. § 1349

 18 U.S,C. § 1343                  Honest.Services Wire Fraud.                                                   20.15                      2

       The defendant is sentenced as provided in pages 2 through                   8          of this jud gment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
GZl The defendant has been found not guilty on count(s)              4.
     All open
GZl Count(s)                                         D is             GZl are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs , and special assessments im posed by this judgment are fully paid. If ordered to pay restitution,
the defenciant must notify the court and United States attorney of material changes in econom1c circumstances.

                                                                              May 13, 2019
                                                                             Date oflmposition of Judgment

          USDC SDNY
          DOCUMENT
          ELECTRONICALLY FILED
          DOC #:
          DATE FILED: 5/23/2019                                               Gregory H. Woods, U.S.D.J.
                                                                             Name and Title of Judge
                          Case 1:16-cr-00468-GHW Document 601 Filed 05/21/19 Page 2 of 8
 AO 245B (Rev. 04/19)   Judgment in a Criminal Case
                        Sheet IA
                                                                                             Judgmcni-Pagc   2       of   8
 DEFENDANT: JEREMY REICHBERG
 CASE NUMBER: 1: S2 16-cr-468-GHW-3

                                           ADDITIONAL COUNTS OF CONVICTION
Title & Section                   Nature of Offense                                      Offense Ended           Count
18 U.S.C. § 371                   Conspiracy to Pay and Receive Bribes and Gratuities.   2015                    3


1.8 U.S.C. §§ 1512(c)(1),         Obstruction.of Justice.                                2015                    7
1512(i), and 2
                            Case 1:16-cr-00468-GHW Document 601 Filed 05/21/19 Page 3 of 8
AO 245B (Rev. 04/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                         Judgment - Page   3   of
 DEFENDANT: JEREMY REICHBERG
 CASE NUMBER: 1: S2 16-cr-468-GHW-3

                                                                IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
     48 months on each of counts 1, 2, 3 and 7, to be served concurrently.




       Ill The court makes the following recommendations to the Bureau of Prisons:

     The Court recommends that the Bureau of Prisons designate the defendant to FCI Otisville if he is eligible.



       D The defendant is remanded to the custody of the United States Marshal.                                                     ,
       D   The defendant shall surrender to the United States Marshal for this district:
           D      at                                 D   a.m.     D    p.m.        011

           D      as notified by the United States Marshal.

       � The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           l!1"   before 2 p.m. on       August 12, 2019

           D      as notified by the United States Marshal.

           D      as notified by the Probation or Pretrial Services Office.


                                                                      RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                           to

al                                                       with a certified copy of this judgment.



                                                                                                      UNITED STATES MARSHAL


                                                                              By
                                                                                                   DEPUTY UNITED STATES MARSHAL
                             Case 1:16-cr-00468-GHW Document 601 Filed 05/21/19 Page 4 of 8
     AO 245B (Rev. 04/19) Judgment in a Criminal Case
                          Sheet 3 - Supervised Release
                                                                                                          Judgment-Page          of
     DEFENDANT: JEREMY REICHBERG
     CASE NUMBER: 1: S2 16-cr-468-GHW-3
                                                          SUPERVISED RELEASE
 Upon release fr om imprisonment, you will be on supervised release for a tenn of:
     2 years on each of counts 1,2,3 and 7, to run concurrently.




                                                         MANDATORY CONDITIONS

I.        You must not commit another federal, state or local crime.
2.       You must not unlawfully possess a controlled substance.
3.       You must refrain from any unlawful use of a controlled substance. You must submit to one dmg test within 15 days of release from
         imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                !ill" ll1e above drug testing condition is suspended, based on the court's determination that you
                      pose a low risk of future substance abuse. (check/(applicable)
4.        D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check ifapplicable)
5.        � You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.        D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
              directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
              reside, work, are a student, or were convicted of a qualifying offense. (check !(applicable)
7.        D   You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 1:16-cr-00468-GHW Document 601 Filed 05/21/19 Page 5 of 8
  AO 245B (Rev. 04/19) Judgmenl in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                Judgment-Page                 or
 DEFENDANT: JEREMY REICHBERG
 CASE NUMBER: 1: S2 16-cr-468-GHW-3

                                       STANDARD CONDITIONS OF SUPERVISION
As pa1t of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the com"l about, and bring about improvements in your conduct and condition.

 1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation oflicer to visit you at any time at your home or elsewhere, and you must permit the probation ofliccr to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work fill/ time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. lfyou plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation oflicer at least I 0
     days in advance is not possible due to unanticipated circumstances, you must noti1)' the probation officer within 72 hours of
     becoming aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. lfyou know someone has been
     convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you arc arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
l 0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (Le., anything that was
     designed, or was modified for, the specific purpose of causing bodily injmy or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. If the probation officer determines, based on your criminal record, personal histo1y or characteristics, that you pose a risk to another
    person (including an organization), the probation officer, with the prior approval of the Court, may require you to notify the person
    about the risk and you must comply with that instruction. The probation officer may contact the person and confirm that you have
    notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.
U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview c?f Probation and Supervised
Release Conditions, available at: www.uscom1s.gov.


Defendant's Signature                                                                                    Date
                      Case 1:16-cr-00468-GHW Document 601 Filed 05/21/19 Page 6 of 8
 AO 245B(Rev. 04/19) Judgment in a Criminal Case
                     Sheet 3D - Supervised Release
                                                                                          Judgment-Page    6     of         8
DEFENDANT: JEREMY REICHBERG
CASE NUMBER: 1: S2 16-cr-468-GHW-3

                                       SPECIAL CONDITIONS OF SUPERVISION
The defendant shall provide the probation officer with access to any requested financial information.

The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation
officer unless the defendant is in compliance with the installment payment schedule.

The defendant shall be supervised in his district of residence.
                         Case 1:16-cr-00468-GHW Document 601 Filed 05/21/19 Page 7 of 8
AO 245B {Rev. 04/19) Judgmcnl in a Criminal Case
                     Sheet 5 - Criminal Monctaiy Penalties
                                                                                                            Judgment- Page        7     of        8
 DEFENDANT: JEREMY REICHBERG
 CASE NUMBER: 1: S2 16-cr-468-GHW-3
                                              CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetaiy penalties under the schedule of payments on Sheet 6.

                      Assessment                   JVTA Assessment*                 Fine                           Restitution
TOTALS              $ 400.00                   $                                  $ 50,000.00                  $


fl"!   The determination of restitution is deferred until     90 days     . An Amended Judgment in a Criminal Case (AO 245C) will be entered
       after such determination.

D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximate!YJJroportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 .S.C § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

Name of Payee                                                      Total Loss**               Restitution Ordered                Priority or Percentage   C·




TOTALS                              $                          0.00           $                         0.00


D      Restitution amount ordered pursuant to plea agreement $

D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the           D fine      D restitution.

       D the interest requirement for the          D   fine    □      restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters         I 09A, 110, 11OA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                        Case 1:16-cr-00468-GHW Document 601 Filed 05/21/19 Page 8 of 8
 AO 245B {Rev. 04/19) Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments
                                                                                                                Judgment - Page       8      of
 DEFENDANT: JEREMY REICHBERG
 CASE NUMBER: 1: S2 16-cr-468-GHW-3


                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetaiy penalties is due as follows:

 A     □    Lump sum payment of$                                due immediately, balance due

            □     not later than                                     , or
                  in accordance with     □   C,     □    D,     □     E,or       □   F below; or

B     □     Payment to begin immediately (may be combined with                DC,          □ D,or       D F below); or

C     D     Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                              over a period of
                           (e.g., months oryear.s), to commence                        (e.g., 30 or 60 day.\) after the date of this judgment; or

D     D     Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                           (e.g., months oryean), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D    Payment during the term of supervised release will commence within                  (e.g., 30 or 60 day.\) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     �    Special instructions regarding the payment of criminal 111oneta1y penalties:

            The special assessment in the amount of $400.00 dollars shall be paid immediately: Payment of the defendant's
            fine must be completed prior to expiration of his term of supervised release.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetaiy penalties is due during
the period of imprisonment. All criminal monetaiy penalties, except those payments made through the Federal Bureau of Prisons ) Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetaiy penalties imposed.



D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant 11umbe1), Total Amount ) Joint and Several Amount,
      and con-esponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following com1 cost(s):

D     The defendant shall forfeit the defendant's interest in the following prope11y to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
